     Case 2:19-cv-01780-KJM-DMC Document 18 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                            IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    WAYDE HOLLIS HARRIS,                               No. 2:19-CV-1780-KJM-DMC-P
13                       Petitioner,
14            v.                                         ORDER
15    ROBERT NEUSCHMID,
16                       Respondent.
17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge as provided by Eastern District of California local rules.

21                  On August 10, 2020, the Magistrate Judge filed findings and recommendations,

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. Timely objections to the findings and recommendations have

24   been filed.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                        1
     Case 2:19-cv-01780-KJM-DMC Document 18 Filed 03/31/21 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.     The findings and recommendations filed August 10, 2020, are adopted in
 3   full;
 4                 2.     Respondent’s motion to dismiss (ECF No. 11) is granted;
 5                 3.     The Clerk of the Court is directed to enter judgment and close this file; and
 6                 4.     The court declines to issue a certificate of appealability for the reasons set
 7   forth in the findings and recommendations.
 8   DATED: March 31, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
